—Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered November 9, 1995, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), assault in the second degree (two counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, reckless endangerment in the first degree, and grand larceny in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police had probable cause to arrest him, based upon specific and articulable facts (see, People v Bigelow, 66 NY2d 417, 423). Therefore, the defendant’s statements to the police were not the product of an illegal arrest.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Miller, J. P., Joy, Goldstein and McGinity, JJ., concur.